Citation Nr: 1125414	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel









INTRODUCTION

The Veteran served on active duty from November 1961 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the RO which granted service connection for PTSD and assigned a 10 percent rating from February 7, 2006.  In an August 2010 rating decision, the RO increased the rating to 30 percent, effective from February 7, 2006.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the most probative evidence reflects that the Veteran's PTSD is not manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2006 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In March 2010, the Veteran was advised of what information and evidence was needed to substantiate a claim for a higher rating.  The claim was last adjudicated in August 2010.  

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.
  
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

In a May 2006 VA mental health consultation, the Veteran reported that he was suspicious but he denied hallucinations.  Mental status examination revealed that he was neat.  There was no evidence of poor hygiene or psychomotor agitation.  His speech was normal in rate, volume and tone.  His behavior was appropriate with good eye contact.  He was cooperative.  His mood was depressed.  His affect was appropriate.  His thought process/content was logical and goal directed.  There was no evidence of auditory or visual hallucinations.  He denied suicidal or homicidal ideation.  He was oriented to person, place and time.  He did not display impaired concentration.  The impression was chronic PTSD and a GAF score of 65 was assigned.

In a July 2006 VA mental health medication management note, the Veteran had fair eye contact.  There was no obvious abnormal involuntary movement.  His speech was not pressured.  His mood was described as "okay."  His affect was constricted.  There was no obvious delusion.  His denied any auditory of visual hallucination.  He also denied any suicidal or homicidal ideation. 

In a February 2007 VA mental health medication management note, the Veteran had fair eye contact.  There was no obvious abnormal involuntary movement.  His speech was not pressured.  His mood was depressed and his affect was constricted.  There was no obvious delusion.  He denied auditory or visual hallucinations.  He denied suicidal or homicidal ideation.   

Private treatment records from the Goldsboro Psychiatric Clinic dated from April 2006 to June 2009 reveal that the Veteran had nightmares two to four times a week.  The Veteran reported experiencing panic attacks, flashbacks, having a startle response, being hypervigilant, experiencing intrusive thoughts and having problems sleeping.  He indicated that he socializes with his friends and family frequently.  He also reported that he experiences problems with his memory.  GAF scores ranged from 35 to 45.

On VA examination in December 2009, the Veteran reported that he was currently married and that he had children from a previous marriage.  He indicated that he was not close to his children or other family member beyond his wife but not because of his PTSD symptoms.  He also reported that he has a best friend/buddy that he has known for years and who he regularly sees.  Otherwise, he prefers to be isolated.  He reported attending church on a weekly basis.  

On mental status examination, he was noted to be clean.  His psychomotor activity and speech were noted to be unremarkable.  He was cooperative with the examiner.  His affect was euthymic.  His mood was good.  He was easily distracted.  His orientation to person, time and space was good.  His thought process was unremarkable.  There was no evidence of any delusions.  He reported nightmares nearly every night.  He denied any hallucinations.  He did not display any inappropriate behavior.  He did have any obsessive/ritualistic behavior.  He did not have any panic attacks.  There was no evidence of homicidal or suicidal thoughts.  His impulse control was described as fair.  He denied any episodes of violence.  He did acknowledge anger outbursts at least twice a week.  His immediate, recent and remote memory was normal.  

The diagnosis was PTSD and a GAF score of 80 was assigned.  The examiner noted that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner also noted that the Veteran's PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner felt that there was no reduced reliability and productivity due to PTSD symptoms or occasional decrease in work efficiency and periods of inability to perform occupational tasks due to PTSD signs and symptoms.  Lastly, the examiner reported that the Veteran's PTSD signs and symptoms were transient and mild with decreased work efficiency and inability to perform occupational tasks only during periods of significant stress.  It was noted that the Veteran's symptoms included being easily irritated with poor frustration tolerance.  The Veteran yelled at his wife two times a week.  He required medication to sleep consistently and he avoided stimulus associated with war.  He tended to stay by himself a lot as a result, but he could tolerate church attendance weekly with social interaction there without difficulty.    
 
Additional private treatment records from the Goldsboro Psychiatric Clinic dated from August 2009 to January 2010 were received.  The Veteran continued to report that he had nightmares two times a week and flashbacks once a week.  In August 2009, he reported that he had one panic attack since his last visit but in subsequent visits in October 2009 and January 2010, he denied any panic attacks.  He reported that he was hypervigilant and that he was easily startled.  He denied any intrusive thoughts.  He reported that he occasionally socialized with friends and family.  He also reported that his memory was affected.  In August and October 2009, GAF scores of 50 were assigned.  In January 2010, a GAF score of 45 was assigned. 

After considering the above referenced VA compensation examination report dated in December 2009, VA treatment reports and private treatment reports, the Board finds that the Veteran's service-connected PTSD does not warrant an initial rating in excess of 30 percent for PTSD.  

In this regard, the evidence shows that the Veteran is married, maintains a friendship with a close friend, and socializes to some degree by attending church on a weekly basis.  Although the Veteran reported problems with his memory and hypervigilence, the evidence fails to demonstrate that he suffered from symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking.  The December 2009 VA examiner concluded that overall, the Veteran's PTSD signs and symptoms were transient and mild with decreased work efficiency and inability to perform occupational tasks only during periods of significant stress.  Furthermore, the GAF score of 80 is consistent with Veteran's symptomatolgy reported on examination.  T

The Board has considered the records from Goldsboro Clinic in which GAF scores ranging from 35 to 50 were assigned.  However, there are no explanations as to the bases for any of these assigned GAF scores.  Moreover, the treatment records are primarily a check sheet of subjective symptoms filled out by a clinician other than the physician, with no objective mental status examination being conducted.  The treatment plan portion of the form is completed and signed by the physician, and consists of a diagnosis and medication recommendations.  Given the lack of objective testing to support the GAF scores assigned, the Board assigns little probative weight to these treatment reports.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship with other items of evidence).  

In summary, for the reasons set forth above, the Board finds that the most probative evidence indicates that the Veteran's symptomatology is adequately addressed by the 30 percent evaluation presently assigned, and that entitlement to a rating in excess of 30 percent is not warranted at any time during the course of the appeal.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria take into account interference with employment.  Moreover, the 2009 VA examiner noted that the Veteran did not suffer from total occupational impairment, that his PTSD resulted in only mild impairment in occupational functioning, and that the Veteran did not contend that his unemployment was due to the mental disorder's effects.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.


REMAND

The Veteran also seeks entitlement to TDIU.  He is currently service connected for arthritis of the cervical spine (rated as 30 percent disabling), PTSD (rated as 30 percent disabling), arthritis of the left shoulder (rated as 20 percent disabling), arthritis of the lumbar spine (rated as 20 percent disabling), arthritis of the right knee (rated as 10 percent disabling), diabetes mellitus (rated as 10 percent disabling), right inguinal hernia (rated as noncompensable), and arthritis of the right shoulder (rated as noncompensable).  His combined evaluation for compensation is 80 percent and thus, he meets the percentage criteria for TDIU.

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in February 2010, the Veteran reported that he last worked in 2001 as a cook at a restaurant.  He reported that he had to leave due to PTSD and back problems.  In subsequent employment information questionnaire received in April 2010, he indicated that he had to leave his job due to back pain.

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Here, because the Veteran is unemployed and satisfies the percentage criteria for TDIU, the Board finds that a medical opinion should be obtained to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow any substantially gainful occupation.  Thus, on remand, the Veteran should be afforded a VA examination to obtain such opinion.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA general medical examination to ascertain the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should review the claims folder and the examination report should indicate that review. 

2.  After completion of the foregoing, the RO/AMC should readjudicate the claim.  If the benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


